Citation Nr: 0718842	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran retired from active duty in December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in San Juan, Puerto Rico, which continued the veteran's 20 
percent rating for diabetes mellitus.  This matter also 
arises from a September 2005 rating decision that denied 
service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus.

The veteran relocated and his claim is now being addressed by 
the RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in May 2005.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
The veteran submitted a September 2006 statement with medical 
evidence showing that he now experiences difficulty moving.  
The veteran's representative argues that the veteran's 
difficulty moving may result in a restriction of activities 
meriting an increased rating for diabetes mellitus.  Since 
the last examination was over two years ago and the September 
2006 evidence since that time suggests increased 
symptomatology, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

As part of the veteran's claim for an increased rating for 
diabetes mellitus, the San Juan RO also issued a September 
2005 rating decision determining that he did not have 
peripheral neuropathy of the upper extremities as a result of 
diabetes mellitus.  As noted, the veteran has submitted 
additional evidence and argument in a September 2006 
statement.  The Board concludes that this statement is 
sufficient to constitute a Notice of Disagreement.  The claim 
must be remanded to allow the RO to provide the veteran with 
a statement of the case (SOC) on these issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his diabetes 
mellitus.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
diabetic symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
In particular, the examiner should address 
whether, among other things, the veteran's 
diabetes mellitus necessitates that he use 
insulin, restrict his diet and regulate 
his activities. 

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

3.  Provide the veteran with a statement 
of the case as to the issue of service 
connection for peripheral neuropathy of 
the upper extremities, to include as 
secondary to diabetes mellitus.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



